DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. [US 2011/0153957] in view of Munshi et al. [US 2015/0347107].
Claim 1 is rejected over Gao and Munshi.
Gao teaches “A heterogenous system based on unified virtual memory, comprising:” as “a computer platform may support one or more techniques to share virtual memory based multi-version data between the heterogeneous processors (e.g., a CPU and a GPU). In one embodiment, a shared memory semantics may provide primitives such as a release operation that may make stores by the CPU or GPU "logically commit" to a shared memory and an acquire operation that may make the CPU or GPU memory "logically sync up" with the shared memory.” [¶0013]
“a host for compiling a kernel program, which is source code of a user application, in a binary form and delivering the compiled kernel program to a heterogenous system architecture (HSA) device;” as “the CPU compiler 118 and the GPU compiler 188 may generate a compiled code by compiling one or more member functions of the objects provided by a user in a high level language such as objected oriented language. In one embodiment, the compiler 118 and 188 may cause an object 131, which may comprise a shared multi-version data 132 to be supported by the shared virtual memory 130 by a producer and acquired from the shared virtual memory 130 by a consumer.” [¶0017]
“the unified virtual memory shared between the host and the HSA device.” as “a computer platform may support one or more techniques to share virtual memory based multi-version data between the heterogeneous processors (e.g., a CPU and a GPU).” [¶0013]
Gao does not explicitly teach the heterogeneous system architecture (HSA) device for processing operation of the kernel program delivered from the host in parallel using two or more different types of processing elements; and
However Munshi teaches “the heterogeneous system architecture (HSA) device for processing operation of the kernel program delivered from the host in parallel using two or more different types of processing elements; and” as “A system decouples the source code language from the eventual execution environment by compiling the source code language into a unified intermediate representation and conforms to a language model allowing both parallel graphical operations and parallel general-purpose computational operations.” [¶0009]
Gao and Munshi are analogous arts because they teach storage system and storage controllers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gao and Munshi before him/her, to modify the teachings of Gao to include the teachings of Munshi with the motivation of advantage of the LLVM three-phase compiler system is that the backend phase 330 may be separated from the front end 310 and the optimizer phase 320 so that each phase may be performed on a different computer. [Munshi, ¶0032]
Claim 9 is rejected over Gao and Munshi under the same rationale of rejection of claim 1.
Claim 13 is rejected over Gao and Munshi under the same rationale of rejection of claim 1.
Claim(s) 2-3 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. [US 2011/0153957] in view of Munshi et al. [US 2015/0347107] in further view of Lau et al. [2007/0130445] and yet in further view of Gschwind et al. [US 2018/0373497].
Claim 2 is rejected over Gao, Munshi, Lau and Gschwind.
The combination of Gao and Munshi does not explicitly teach each of the two or more different types of processing elements includes multiple processor cores for executing the kernel program, and
each of the multiple processor cores includes a general-purpose register used in order for the processor core to execute instructions included in the kernel program and
a control status register
in which data generated by the processor core is stored;
reads data stored in the control status register and stores the data in the general-purpose register using a read control status register command; and stores data of the general-purpose register in the control status register using a write control status register command.
However, Lau teaches “each of the two or more different types of processing elements includes multiple processor cores for executing the kernel program, and” as “The processor cores 100a-100c depicted in FIG. 1 are heterogeneous. That is, the processor cores 100a-100c may provide different functional operationality. ” [¶0010]
“each of the multiple processor cores includes a general-purpose register used in order for the processor core to execute instructions included in the kernel program and” as “The core 220a includes a variety of memory resources such as local memory 302 and general purpose registers 304. ” [¶0022]
“a control status register” as “The cores 220 may also communicate via a CAP (CSR (Control Status Register) Access Proxy) 211 unit that routes data between cores 220.” [¶0019]
Gao, Munshi and Lau are analogous arts because they teach storage system and storage controllers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gao, Munshi and Lau before him/her, to modify the teachings of combination of Gao and Munshi to include the teachings of Lau with the motivation of perform "data plane" or "fast path" tasks. [Lau, ¶0017]
The combination of Gao, Munshi and Lau does not explicitly teach in which data generated by the processor core is stored;
reads data stored in the control status register and stores the data in the general-purpose register using a read control status register command; and stores data of the general-purpose register in the control status register using a write control status register command.
However, Gschwind teaches “in which data generated by the processor core is stored;” as “To manage floating point operations within a computing environment, a floating point control and/or status register is provided. As examples, a floating point control/status register includes floating point controls, such as, for instance, mask bits, flag bits, data exception code and rounding mode fields, to control floating point operations within a computing environment.” [¶0003]
“reads data stored in the control status register and stores the data in the general-purpose register using a read control status register command; and stores data of the general-purpose register in the control status register using a write control status register command.” as “an instruction is introduced that reads the existing floating point controls (e.g., from the floating point control register) and saves the read floating point controls in one operand and writes new floating point controls to another operand, as described herein. This instruction is referred to herein as a Read and Set FP (Floating Point) Status and Control (RSFPS) instruction or a Read and Set Floating Point Control instruction, also represented by read_and_set_fp_state( ).” [¶0064]
Gao, Munshi, Lau and Gschwind are analogous arts because they teach storage system and storage controllers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gao, Munshi, Lau and Gschwind before him/her, to modify the teachings of combination of Gao, Munshi and Lau to include the teachings of Gschwind with the motivation of advantageously, synchronization is only performed on the one or more indicated fields. [Gschwind, ¶0072]
Claim 3 is rejected over Gao, Munshi, Lau and Gschwind.
The combination of Gao, Munshi and Lau does not explicitly teach the read control status register command includes a control status register address at which data to be read is stored, a destination corresponding to a general-purpose register in which the data is to be stored, and a code indicating the read control status register command, and the write control status register command includes a control status register address at which data is to be stored, a source corresponding to a general-purpose register in which the data to be written is stored, and a code indicating the write control status register command.
However, Gschwind teaches “the read control status register command includes a control status register address at which data to be read is stored, a destination corresponding to a general-purpose register in which the data is to be stored, and a code indicating the read control status register command, and the write control status register command includes a control status register address at which data is to be stored, a source corresponding to a general-purpose register in which the data to be written is stored, and a code indicating the write control status register command.” as “In one example, a Read and Set FP Status and Control instruction 320 includes an operation code field 322 having an opcode indicating a read and set floating point control operation; a target operand (RT) 324 to receive current floating point control values; a source operand (RS) 326 to specify updated floating point control values; and at least one field 328 to be used to indicate the specific floating point control to be read/updated. The field may be an immediate field of the instruction which includes the specific floating point control, or the field may include an indication of a location (e.g., in memory, a general purpose register, a special purpose register, etc.) that includes the specific floating point control.” [¶0067]
Claim 14 is rejected over Gao, Munshi, Lau and Gschwind under the same rationale of rejection of claim 2.
Claim 15 is rejected over Gao, Munshi, Lau and Gschwind under the same rationale of rejection of claim 3.
Claim(s) 4-5 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. [US 2011/0153957] in view of Munshi et al. [US 2015/0347107] and in further view of MERRITT et al. [2020/0218660]. 
Claim 4 is rejected over Gao, Munshi and MERRITT.
The combination of Gao and Munshi does not explicitly teach wherein each of the two or more different types of processing elements includes multiple processor cores for executing the kernel program, and
at least one address-mapping cache for mapping an area
starting from a first start address and having a predetermined size in bytes in a memory address area
generated by each of the multiple processor cores executing the kernel program
to an area starting from a second start address and having the predetermined size in bytes in a virtual address area of the unified virtual memory.
However, MERRITT teaches “wherein each of the two or more different types of processing elements includes multiple processor cores for executing the kernel program, and” [Fig. 4]
“at least one address-mapping cache for mapping an area” as “The present disclosure relates to data processing. In particular, the present disclosure relates to the operation of a cache in a data processing apparatus supporting both physical and virtual address mapping.” [¶0001]
“starting from a first start address and having a predetermined size in bytes in a memory address area” as “The core 108 is arranged to perform its data processing operations referencing the data items either in a physical memory map mode or in a virtual memory map mode. The physical memory map mode may also be referred to herein as a physical memory system architecture (PMSA) and the virtual memory map mode may also be referred to herein as a virtual memory system architecture (VMSA). When the core 108 is operating in its virtual addressing mode, virtual addresses which it passes to the load/store unit 110 must be translated into physical addresses before being passed out to the data storage access circuitry 106 in order to access data items stored in the data storage 104. ” [¶0033]
“generated by each of the multiple processor cores executing the kernel program” as “At least one of the CPUs 401-404 is capable of operating in a virtual mapping mode and in a physical mapping mode. When the CPUs 401-404 access data items stored in memory 200 or in disk 422, these accesses are not subject to the particular constraints of the present techniques. However, when any of the CPUs 401-404 access the LLRAM 410, the above-described constraints with regard to checking for a correspondence between virtual address index portions of an address and physical address index portion are imposed. ” [¶0038]
“to an area starting from a second start address and having the predetermined size in bytes in a virtual address area of the unified virtual memory.” as “In the example of FIG. 2 it is further contemplated that in the translations between physical and virtual memory addresses a virtual memory map is used of which the smallest page size is 4 kB, this corresponding to bits [11:0] of the address (which bits are thus identical for any given pair of physical and virtual addresses). Then considering a corresponding pair of a virtual address 201 and a physical address 202 as shown in the lower half of FIG. 2” [¶0034]
Gao, Munshi and MERRITT are analogous arts because they teach storage system and storage controllers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gao, Munshi and MERRITT before him/her, to modify the teachings of combination of Gao and Munshi to include the teachings of MERRITT with the motivation of an efficient comparison between virtual and physical address index portions may be implemented by performing only a two-bit comparison in this example. [MERRITT, ¶0017]
Claim 5 is rejected over Gao, Munshi and MERRITT.
The combination of Gao and Munshi does not explicitly teach the host sets address-mapping configuration values, including a first start address, a second start address, and a size in bytes used in each of the at least one address-mapping cache, and delivers the address-mapping configuration values to the HSA device, and
the HSA device further includes a configuration-setting unit for configuring the address-mapping cache to match the address-mapping configuration values delivered from the host.
However, MERRITT teaches “the host sets address-mapping configuration values, including a first start address, a second start address, and a size in bytes used in each of the at least one address-mapping cache, and delivers the address-mapping configuration values to the HSA device, and” as “Further, in one example embodiment of the system of FIG. 4 at least one of the CPUs 401-404 only uses its physical mapping mode to access the LLRAM 410, but uses its virtual mapping mode to access the memory 420 and disk 422. This configuration may be implemented where the LLRAM data is expected to be used in a real-time context and the other data storage in the system is expected to be accessed in a non-real-time context.” [¶0039]
“the HSA device further includes a configuration-setting unit for configuring the address-mapping cache to match the address-mapping configuration values delivered from the host.” as “In the present application, the words “configured to . . . ” are used to mean that an element of an apparatus has a configuration able to carry out the defined operation. In this context, a “configuration” means an arrangement or manner of interconnection of hardware or software. For example, the apparatus may have dedicated hardware which provides the defined operation, or a processor or other processing device may be programmed to perform the function.” [¶0043]
Claim 16 is rejected over Gao, Munshi and MERRITT under the same rationale of rejection of claim 4.
Claim 17 is rejected over Gao, Munshi and MERRITT under the same rationale of rejection of claim 5.
Claim(s) 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. [US 2011/0153957] in view of Munshi et al. [US 2015/0347107] in further view of MERRITT et al. [2020/0218660] yet in further view of HAGERSTEN et al. [US 2018/0329819]. 
Claim 6 is rejected over Gao, Munshi, MERRITT and HAGERSTEN.
The combination of Gao, Munshi and MERRITT does not explicitly teach wherein the at least one address-mapping cache includes at least one of private memory caches exclusively used by corresponding ones of the multiple processor cores; an instruction memory cache that operates by being mapped to an instruction memory area in which instructions executed by all processor cores included in the HSA device are included;
a local memory cache that is used for a read operation by being allocated as a memory area shared by all processor cores included in a single processing element; and
a global memory cache that operates by being allocated as a global memory area shared by all processing elements.
However, HAGERSTEN teaches “wherein the at least one address-mapping cache includes at least one of private memory caches exclusively used by corresponding ones of the multiple processor cores; an instruction memory cache that operates by being mapped to an instruction memory area in which instructions executed by all processor cores included in the HSA device are included;” as “FIG. 1 depicts a computer system, where each CPU 101 is assigned its own first-level private cache 102 (L1 cache). A private cache is a cache where space for a data unit can only be in response to an activity of a CPU local to the cache (or a CPU in the same node as the cache, where the cache is private to that node).” [¶0004]
“a local memory cache that is used for a read operation by being allocated as a memory area shared by all processor cores included in a single processing element; and” as “FIG. 2 shows a more detailed view of the cache organization from FIG. 1, where the CPU 204 is shown to contain several cache-like structures, such as the Instruction TLB (ITLB, 201) and Data TLB (DTLDB, 205), and a CPU core 202. The level 1 cache 102 is shown as including an instruction cache 200 and a data cache 206, interposed between the CPU 204 and the level 2 (and potentially higher level) caches 207. FIG. 2 also shows a high-capacity memory 208 connected to the cache hierarchy.” [¶0006]
“a global memory cache that operates by being allocated as a global memory area shared by all processing elements.” as “the second-level cache 103 is shared by all the CPUs 101 and may contain data and instructions that are accessed by all of the CPUs 101. Cache 103 is a global cache, since space for a data unit can be made in response to activities of any CPU 101. Furthermore, cache 103 is a shared cache, since each data unit can only exist in one shared copy (while each private cache can have its own replicated copy). Memory 105 also stores instructions and data that are accessed by all CPUs 101.” [¶0004]
Gao, Munshi, MERRITT and HAGERSTEN are analogous arts because they teach storage system and storage controllers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gao, Munshi, MERRITT and HAGERSTEN before him/her, to modify the teachings of combination of Gao, Munshi and MERRITT to include the teachings of HAGERSTEN with the motivation of need efficient mechanisms for finding a requested data unit in one of the caches as well as for keeping the multiple copies of a datum stored in different nodes coherent. [HAGERSTEN, ¶0004]
Claim 18 is rejected over Gao, Munshi, MERRITT and HAGERSTEN under the same rationale of rejection of claim 6.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. [US 2011/0153957] in view of Munshi et al. [US 2015/0347107] in further view of MERRITT et al. [2020/0218660] in further view of HAGERSTEN et al. [US 2018/0329819] yet in further view of Dietrich et al. [US 2014/0204098]. 
Claim 7 is rejected over Gao, Munshi, MERRITT, HAGERSTEN and Dietrich.
The combination of Gao, Munshi, MERRITT and HAGERSTEN does not explicitly teach wherein the host includes the user application for setting a first start address and a size in bytes used in the global memory cache;
a kernel compiler for compiling the kernel program and setting a first start address and a size in bytes used in each of the instruction memory cache, the private memory caches, the local memory cache, and the global memory cache;
a runtime for delivering values set by the user application and the kernel compiler to a device driver; and the device driver for setting second start addresses used in the instruction memory cache, the private memory caches, the local memory cache, and the global memory cache and
setting a configuration of the HSA device based on address-mapping configuration values including the values delivered from the runtime and values set thereby.
However, Dietrich teaches “wherein the host includes the user application for setting a first start address and a size in bytes used in the global memory cache;” as “Additionally, in one embodiment, a size of the virtual address space may be determined dynamically. For example, rather than using a fixed-size virtual address space, the size of the virtual address space may be determined dynamically before initially beginning computation. In one embodiment, the virtual address space may be determined based on the size of the input data.” [¶0013]
“a kernel compiler for compiling the kernel program and setting a first start address and a size in bytes used in each of the instruction memory cache, the private memory caches, the local memory cache, and the global memory cache;” as “In one embodiment, the systems described herein may function to implement a software demand paging approach. For example, in one embodiment, an input data set may be addressed in terms of a virtual address space, organized in pages. In this case, in one embodiment, actual data may reside temporarily in a device side cache (e.g. holding a fixed maximum number of pages at a time, etc.). Further, in one embodiment, this technique may be integrated into the NVIDIA OptiX JIT (Just-In-Time) compiler, which creates a GPU kernel that performs these actions.” [¶0047]
“a runtime for delivering values set by the user application and the kernel compiler to a device driver; and the device driver for setting second start addresses used in the instruction memory cache, the private memory caches, the local memory cache, and the global memory cache and” as “In one embodiment, the CPU executes a driver kernel that implements an application programming interface (API) that enables one or more applications executing on the CPU to schedule operations for execution on the PPU 200. An application may include instructions (i.e., API calls) that cause the driver kernel to generate one or more grids for execution.” [¶0030]
“setting a configuration of the HSA device based on address-mapping configuration values including the values delivered from the runtime and values set thereby.” as “As shown in operation 602, a set of data buffers (e.g. mostly textures, acceleration data structures, and geometry, etc.) may be analyzed. Based on the analysis, it may be determined which buffers are to reside in GPU memory and which buffers are to reside in host memory and be demand paged into GPU memory, as shown in operation 604.” [¶0066]
Gao, Munshi, MERRITT, HAGERSTEN and Dietrich are analogous arts because they teach storage system and storage controllers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gao, Munshi, MERRITT, HAGERSTEN and Dietrich before him/her, to modify the teachings of combination of Gao, Munshi, MERRITT and HAGERSTEN to include the teachings of Dietrich with the motivation of parallel computing has advantages in graphics processing, data compression, biometrics, stream processing algorithms, and the like. [Dietrich, ¶0046]
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. [US 2011/0153957] in view of Munshi et al. [US 2015/0347107] in further view of MERRITT et al. [2020/0218660] in further view of HAGERSTEN et al. [US 2018/0329819] in further view of Dietrich et al. [US 2014/0204098] and yet in further view of  Gschwind et al. [US 2018/0373497]. 
Claim 8 is rejected over Gao, Munshi, MERRITT, HAGERSTEN, Dietrich and Gschwind.
The combination of Gao, Munshi, MERRITT, HAGERSTEN and Dietrich does not explicitly teach the kernel compiler deploys start code and the compiled kernel program in a memory address structure including the set second start address and the size in bytes,
the start code includes an instruction for loading processor configuration data, generated by the device driver for each of the processor cores, onto a control status register, and
the processor core executes the kernel program by acquiring the configuration data using the instruction for loading data onto the control status register when needing the processor configuration data during execution of the kernel program.
However, Gschwind teaches “the kernel compiler deploys start code and the compiled kernel program in a memory address structure including the set second start address and the size in bytes,” as “Memory 106 may include, for instance, a cache 120, such as a shared cache, which may be coupled to local caches 122 of processors 104. Further, memory 106 may include one or more programs or applications 130, an operating system 132, and one or more computer readable program instructions 134. Computer readable program instructions 134 may be configured to carry out functions of embodiments of aspects of the invention.” [¶0043]
“the start code includes an instruction for loading processor configuration data, generated by the device driver for each of the processor cores, onto a control status register, and” as “an instruction is introduced that reads the existing floating point controls (e.g., from the floating point control register) and saves the read floating point controls in one operand and writes new floating point controls to another operand, as described herein. This instruction is referred to herein as a Read and Set FP (Floating Point) Status and Control (RSFPS) instruction” [¶0064]
“the processor core executes the kernel program by acquiring the configuration data using the instruction for loading data onto the control status register when needing the processor configuration data during execution of the kernel program.” as “Referring now to condition register file (CRF) 123, CRF 123 is read-accessible by BRU 121 and can be written to by the execution units, including but not limited to, a fixed point unit (FXU) 141, a floating point unit (FPU) 143, and a vector multimedia extension unit (VMXU) 145. A condition register logic execution unit (CRL execution) 147 (also referred to as the CRU), and special purpose register (SPR) handling logic 149 have read and write access to condition register file (CRF) 123. CRU 147 performs logical operations on the condition registers stored in CRF file 123. FXU 141 is able to perform write updates to CRF 123.” [¶0055]
Gao, Munshi, MERRITT, HAGERSTEN, Dietrich and Gschwind are analogous arts because they teach storage system and storage controllers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gao, Munshi, MERRITT, HAGERSTEN, Dietrich and Gschwind before him/her, to modify the teachings of combination of Gao, Munshi, MERRITT, HAGERSTEN and Dietrich to include the teachings of Gschwind with the motivation of advantageously, synchronization is only performed on the one or more indicated fields. [Gschwind, ¶0072]
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. [US 2011/0153957] in view of Munshi et al. [US 2015/0347107] in further view of Lau et al. [2007/0130445] and yet in further view of MERRITT et al. [2020/0218660].
Claim 10 is rejected over Gao, Munshi, Lau and MERRITT under the same rationale of rejection of claims 2 and 4.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. [US 2011/0153957] in view of Munshi et al. [US 2015/0347107] in further view of Lau et al. [2007/0130445] in further view of MERRITT et al. [2020/0218660] in further view of HAGERSTEN et al. [US 2018/0329819] and yet in further view of Dietrich et al. [US 2014/0204098].
Claim 11 is rejected over Gao, Munshi, Lau, MERRITT, HAGERSTEN and Dietrich under the same rationale of rejection of claims 6 and 7.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. [US 2011/0153957] in view of Munshi et al. [US 2015/0347107] in further view of Lau et al. [2007/0130445] in further view of MERRITT et al. [2020/0218660] in further view of HAGERSTEN et al. [US 2018/0329819] in further view of Dietrich et al. [US 2014/0204098] and yet in further view of  Gschwind et al. [US 2018/0373497].
Claim 12 is rejected over Gao, Munshi, Lau, MERRITT, HAGERSTEN, Dietrich and Gschwind under the same rationale of rejection of claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/Primary Examiner, Art Unit 2132